 




Exhibit 10.20
INDEMNIFICATION AGREEMENT
          This AGREEMENT is made and entered into as of this ___day
of__________, 2005, by and between Liberty Global, Inc., a Delaware corporation
(the “Company”), and _________(the “Indemnitee”).
          WHEREAS, the Company believes that it is essential to attract and
retain as directors and officers the most capable persons available;
          WHEREAS, both the Company and Indemnitee recognize the omnipresent
risk of lawsuits and other claims that are routinely filed or made against
directors and officers of companies operating in the public arena in today’s
environment, and the attendant costs of defending even wholly frivolous lawsuits
or claims;
          WHEREAS, it has become increasingly difficult to obtain insurance
against the risk of personal liability of directors and officers on terms
providing reasonable protection to the individual at reasonable cost to the
companies, and the uncertainties relating to the availability of such insurance
have increased the difficulty of attracting and retaining qualified directors
and officers;
          WHEREAS, the Bylaws of the Company provide certain indemnification
rights to the directors and officers of the Company, and its directors and
officers have relied on this assurance of indemnification, as authorized by
Delaware law;
          WHEREAS, Indemnitee is concerned that the protection provided by the
Company’s Bylaws and available insurance may not be adequate in the present
circumstances, and the Company believes that Indemnitee would be more willing to
serve as an executive officer, and continue to serve, and to take on additional
responsibilities for or on behalf of the Company with the additional protection
afforded by this Agreement;
          WHEREAS, in recognition of Indemnitee’s need for substantial
protection against personal liability and to encourage Indemnitee’s continued
service to the Company, and in view of the increasing difficulty in obtaining
and maintaining satisfactory insurance coverage and Indemnitee’s reasonable
reliance on assurance of indemnification, the Company wishes to provide in this
Agreement for the indemnification of and the advancing of expenses to Indemnitee
to the fullest extent permitted by law (whether partial or complete) and as set
forth in this Agreement, and, to the extent insurance is maintained, for the
continued coverage of Indemnitee under the Company’s directors’ and officers’
liability insurance policies;
          WHEREAS, it is reasonable, prudent and appropriate for the Company
contractually to obligate itself to indemnify and to advance expenses on behalf
of directors and officers to the fullest extent permitted by applicable law so
that they will serve or continue to serve the Company free from undue concern
that they will not be so indemnified; and
          WHEREAS, Indemnitee has agreed to serve as an executive officer of the
Company in reliance on the protections and benefits afforded to him/her under
and in accordance with this Agreement;
          NOW, THEREFORE, in consideration of the premises, the mutual covenants
and

 



--------------------------------------------------------------------------------



 




agreements contained herein and Indemnitee’s continuing to serve as an executive
officer of the Company, the parties hereto agree as follows:
          1. Certain Definitions:
          (a) Change in Control: shall be deemed to have occurred if (i) any
“person” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended), other than a trustee or other fiduciary
holding securities under an employee benefit plan of the Company or a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
becomes the “beneficial owner” (as defined in Rule 13d-3 under such Act),
directly or indirectly, of securities of the Company representing 15% or more of
the total voting power represented by the Company’s then outstanding Voting
Securities; (ii) during any period of two consecutive years (not including any
period prior to the date hereof), individuals who at the beginning of such
period constitute the Board of Directors of the Company and any new director
whose election by the Board of Directors or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute at least a majority thereof;
(iii) the stockholders of the Company approve a merger or consolidation of the
Company with any other corporation or other entity, other than a merger or
consolidation which would result in the Voting Securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) more than 50% of the total voting power represented by the
Voting Securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or the stockholders of the
Company approve a plan of complete liquidation of the Company or an agreement
for the sale or disposition by the Company of (in one transaction or a series of
transactions) all or substantially all the Company’s assets; or (iv) there
occurs any other event of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A (or a response to any
similar item on any similar schedule or form) promulgated under such Act,
whether or not the Company is then subject to such reporting requirement. As
used herein, the term “Voting Securities” means any securities of the Company
which vote generally in the election of directors.
          (b) Claim: any threatened, pending or completed action, suit or
proceeding (including any mediation, arbitration or other alternative dispute
resolution proceeding), whether instituted by or in the right of the Company or
by any other party, or any inquiry or investigation that Indemnitee in good
faith believes might lead to the institution of any such action, suit or
proceeding, whether civil (including intentional and unintentional tort claims),
criminal, administrative, investigative or other.

-2-



--------------------------------------------------------------------------------



 



          (c) Expenses: include attorneys’ fees and all other costs, expenses
and obligations paid or incurred in connection with investigating, defending,
being a witness in or participating in (including on appeal), or preparing to
defend, be a witness in or participate in any Claim relating to any
Indemnifiable Event.
          (d) Indemnifiable Event: any event or occurrence related to the fact
that Indemnitee is or was a director, officer, executive officer, employee,
agent or fiduciary of the Company, or is or was serving at the request of the
Company as a director, officer, executive officer, employee, trustee, agent or
fiduciary of another corporation, partnership, joint venture, employee benefit
plan, trust or other enterprise, or by reason of anything done or not done by
Indemnitee in any such capacity.
          (e) Independent Legal Counsel: an attorney or firm of attorneys of
national reputation or with significant relevant legal experience, selected in
accordance with the provisions of Section 3, who shall not have otherwise
performed services for the Company or Indemnitee within the last five years
(other than with respect to matters concerning the rights of Indemnitee under
this Agreement, or of other indemnitees under similar indemnification agreements
or under the Company’s Bylaws).
          (f) Reviewing Party: any appropriate person or body consisting of a
member or members of the Company’s Board of Directors or any other person or
body appointed by the Company’s Board of Directors who is not a party to the
particular Claim for which Indemnitee is seeking indemnification, or Independent
Legal Counsel.
          2. Basic Indemnification Arrangement.
          (a) In the event Indemnitee was, is or becomes a party to or witness
or other participant in, or is threatened to be made a party to or witness or
other participant in, a Claim by reason of (or arising in part out of) an
Indemnifiable Event, the Company shall indemnify Indemnitee to the fullest
extent permitted by law as soon as practicable but in any event no later than
thirty days after written demand is presented to the Company, against any and
all Expenses, judgments, fines, penalties and amounts paid in settlement
(including all interest, assessments and other charges paid or payable in
connection with or in respect of such Expenses, judgments, fines, penalties or
amounts paid in settlement) of such Claim. If so requested by Indemnitee, the
Company shall advance (within five business days of such request) any and all
Expenses to Indemnitee (an “Expense Advance”).
          (b) Notwithstanding the foregoing, (i) the obligations of the Company
under Section 2(a) shall be subject to the condition that the Reviewing Party
shall not have determined (in a written opinion, in any case in which the
Independent Legal Counsel referred to in Section 3 hereof is involved) that
Indemnitee would not be permitted to be indemnified under applicable law, and
(ii) the obligation of the Company to make an Expense Advance pursuant to
Section 2(a) shall be subject to the condition that, if, when and to the extent
that the Reviewing Party determines that Indemnitee would not be permitted to be
so indemnified under applicable law, the Company shall be entitled to be
reimbursed by Indemnitee (who hereby agrees to reimburse the Company) for all
such amounts theretofore paid; provided, however, that if Indemnitee has

-3-



--------------------------------------------------------------------------------



 



commenced or thereafter commences legal proceedings in a court of competent
jurisdiction to secure a determination that Indemnitee should be indemnified
under applicable law, any determination made by the Reviewing Party that
Indemnitee would not be permitted to be indemnified under applicable law shall
not be binding and Indemnitee shall not be required to reimburse the Company for
any Expense Advance until a final judicial determination is made with respect
thereto (as to which all rights of appeal therefrom have been exhausted or
lapsed). If there has not been a Change in Control, the Reviewing Party shall be
selected by the Board of Directors, and if there has been such a Change in
Control (other than a Change in Control which has been approved by a majority of
the Company’s Board of Directors who were directors immediately prior to such
Change in Control), the Reviewing Party shall be the Independent Legal Counsel
referred to in Section 3 hereof. If there has been no determination by the
Reviewing Party or if the Reviewing Party determines that Indemnitee
substantively would not be permitted to be indemnified in whole or in part under
applicable law, Indemnitee shall have the right to commence litigation in any
court in the State of Colorado or Delaware having subject matter jurisdiction
thereof and in which venue is proper seeking an initial determination by the
court or challenging any such determination by the Reviewing Party or any aspect
thereof, including the legal or factual bases therefor, and the Company hereby
consents to service of process and agrees to appear in any such proceeding. Any
determination by the Reviewing Party otherwise shall be conclusive and binding
on the Company and Indemnitee.
     3. Change in Control. The Company agrees that if there is a Change in
Control of the Company (other than a Change in Control which has been approved
by a majority of the Company’s Board of Directors who were directors immediately
prior to such Change in Control) then with respect to all matters thereafter
arising concerning the rights of Indemnitee to indemnity payments and Expense
Advances under this Agreement or any other agreement or Company Bylaw now or
hereafter in effect relating to Claims for Indemnifiable Events, the Company
shall seek legal advice only from Independent Legal Counsel selected by
Indemnitee and approved by the Company (which approval shall not be unreasonably
withheld). Such counsel, among other things, shall render its written opinion to
the Company and Indemnitee as to whether and to what extent Indemnitee would be
permitted to be indemnified under applicable law. The Company agrees to pay the
reasonable fees of the Independent Legal Counsel referred to above and to fully
indemnify such counsel against any and all expenses (including attorneys’ fees),
claims, liabilities and damages arising out of or relating to this Agreement or
its engagement pursuant hereto.
     4. Indemnification for Additional Expenses. The Company shall indemnify
Indemnitee against any and all expenses (including attorneys’ fees) and, if
requested by Indemnitee, shall (within five business days of such request)
advance such expenses to Indemnitee, which are incurred by Indemnitee in
connection with any action brought by Indemnitee (whether pursuant to Section 17
of this Agreement or otherwise) for (i) indemnification or advance payment of
Expenses by the Company under this Agreement or any other agreement or Company
Bylaw now or hereafter in effect relating to Claims for Indemnifiable Events or
(ii) recovery under any directors’ and officers’ liability insurance policies
maintained by the Company, regardless of whether Indemnitee ultimately is
determined to be entitled to such indemnification, advance expense payment or
insurance recovery, as the case may be.

-4-



--------------------------------------------------------------------------------



 



     5. Partial Indemnity. If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for some or a portion of the
Expenses, judgments, fines, penalties and amounts paid in settlement of a Claim
but not, however, for all of the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled. Moreover, notwithstanding any other provision of this Agreement, to
the extent that Indemnitee has been successful on the merits or otherwise in
defense of any or all Claims relating in whole or in part to an Indemnifiable
Event or in defense of any issue or matter therein, including dismissal without
prejudice, Indemnitee shall be indemnified against all Expenses incurred in
connection therewith.
     6. Burden of Proof. In connection with any determination by the Reviewing
Party or otherwise as to whether Indemnitee is entitled to be indemnified
hereunder, the burden of proof shall be on the Company to establish that
Indemnitee is not so entitled.
     7. No Presumptions. For purposes of this Agreement, the termination of any
claim, action, suit or proceeding, by judgment, order, settlement (whether with
or without court approval) or conviction, or upon a plea of nolo contendere, or
its equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law. In addition,
neither the failure of the Reviewing Party to have made a determination as to
whether Indemnitee has met any particular standard of conduct or had any
particular belief, nor an actual determination by the Reviewing Party that
Indemnitee has not met such standard of conduct or did not have such belief,
prior to the commencement of legal proceedings by Indemnitee to secure a
judicial determination that Indemnitee should be indemnified under applicable
law, shall be a defense to Indemnitee’s claim or create a presumption that
Indemnitee has not met any particular standard of conduct or did not have any
particular belief.
     8. Nonexclusivity; Subsequent Change in Law. The rights of the Indemnitee
hereunder shall be in addition to any other rights Indemnitee may have under the
Company’s Bylaws or under Delaware law, or otherwise. To the extent that a
change in Delaware law (whether by statute or judicial decision) permits greater
indemnification by agreement than would be afforded currently under the
Company’s Bylaws or this Agreement, it is the intent of the parties hereto that
Indemnitee shall enjoy by this Agreement the greater benefits so afforded by
such change.
     9. Liability Insurance. To the extent the Company maintains an insurance
policy or policies providing directors’ and officers’ liability insurance,
Indemnitee shall be covered by such policy or policies, in accordance with its
or their terms, to the maximum extent of the coverage available for any Company
director or officer.

-5-



--------------------------------------------------------------------------------



 



     10. Amendments; Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.
     11. Subrogation. In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable the Company effectively to bring suit to
enforce such rights.
     12. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any Claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, Bylaw or otherwise) of the amounts otherwise
indemnifiable hereunder.
     13. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business or assets
of the Company), assigns, spouses, heirs, executors and personal and legal
representatives. This Agreement shall continue in effect regardless of whether
Indemnitee continues to serve as an officer of the Company or of any other
enterprise at the Company’s request.
     14. Severability. The provisions of this Agreement shall be severable in
the event that any of the provisions hereof (including any provision within a
single section, paragraph or sentence) is held by a court of competent
jurisdiction to be invalid, void or otherwise unenforceable in any respect, and
the validity and enforceability of any such provision in every other respect and
of the remaining provisions hereof shall not be in any way impaired and shall
remain enforceable to the fullest extent permitted by law.
     15. Effective Date. This Agreement shall be effective as of the date hereof
and shall apply to any claim for indemnification by the Indemnitee on or after
such date.
     16. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed in such state without giving effect to the
principles of conflicts of laws.
     17. Equitable Relief. The parties hereto agree that Indemnitee may enforce
this Agreement by seeking specific performance hereof or other injunctive or
equitable relief, without any necessity of showing irreparable harm or posting a
bond, which requirements are hereby waived, and that by seeking such specific
performance or relief, Indemnitee shall not be precluded from seeking or
obtaining any other relief to which he/she may be entitled.

-6-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date set forth above.

                  LIBERTY GLOBAL, INC.
 
           
 
                By:          
 
          Elizabeth M. Markowski
 
          Senior Vice President
 
           
 
                INDEMNITEE
 
           
 
           
 
                 

-7-